Title: Thomas Jefferson to J. B. Moussier, 28 November 1809
From: Jefferson, Thomas
To: Moussier, J. B.


          
            Sir
             
                     Monticello 
                     Nov. 28. 09.
          
          
		  
		  
		  
		  I return you thanks for your attention to the packet of books which mr Gazzera has been so kind as to send me, & which are safely recieved. should you be in correspondence with him, it will be an additional obligation if you will be so kind as to convey to him the
			 expression of my thanks and respects. this I shall also do myself by letter to him, but the present disordered state of the ocean makes it prudent to multiply the chances of making any
			 communication
			 which has to cross that.
          
		  
		  On the reciept of your letter of Sep. 14. I addressed one to mr Gallatin inclosing that, and submitting your request on the with respect to the paintings, to his consideration, with such observations as the case admitted. I have just now recieved his answer in these words. ‘with every desire to promote objects connected with the arts, & which do not participate of the commercial character, to which the existing restrictions were intended to
			 apply, it is not percieved that the indulgence applied for can be granted consistent with the letter of the Non-intercourse law. Albert Gallatin.’ I am sorry your views as to these paintings
			 should thus be delayed. but the difficulties which have produced
			 these restrictions on our foreign intercourse are not unknown to you, nor the
			 rigorous spirit of equality with which the laws must be administered in a government like ours, however sensible we all are of the personal inconveniences they subject us to. with my regrets at
			 this
			 disappointment be pleased to accept the assurances of my great respect & consideration.
          
            Th:
            Jefferson
        